ADVISORY ACTION
Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 07/20/2022, with respect to claims 1, 30, 59, 61, and their dependent claims have been fully considered and are persuasive.  Specifically, Examiner agrees that NTT in view of He does not teach “generate a hybrid automatic repeat request acknowledgment codebook based at least in part on the explicit time domain resource allocation and the receiving the first repetition of the downlink data transmission and the one or more additional repetitions of the downlink data transmission” and “transmit, to the network device, a message based at least in part on the receiving the first repetition of the downlink data transmission and the one or more additional repetitions of the downlink data transmission and the hybrid automatic repeat request acknowledgment codebook” nor are these limitations in combination with the remaining limitations of the claim found in the prior art.  Therefore, claims 1, 30, 59, 61, and their dependents are allowable.
Applicant's arguments with respect to independent claims 23, 52, 60, 62, and their dependents have been fully considered but they are not persuasive.
With respect to claim 23, Applicant argues that NTT does not teach or suggest “output the first repetition of the downlink data transmission according to the explicit time domain resource allocation and one or more additional repetitions of the downlink data transmissions according to one or more implicit time domain resource allocations.” (Applicant’s emphasis)  Applicant acknowledges that the repetition factor K of NTT is intended to teach thus feature, however, argues that a repetition factor is not the same as an implicit time domain resource allocation, and nowhere does NTT describe K as such. Furthermore, Applicant argues that NTT fails to further define the repetition factor K, nor does NTT suggest that K may relate to resource allocation in the time domain, and furthermore, the repetition factor K is not "based at least in part on the explicit time domain resource allocation.”  While NTT states that DCI "should indicate time-domain resource allocation of the first repetition" (see NTT, p. 14), NTT fails to describe how the repetition factor K may relate to such a DCI indication.
Examiner respectfully disagrees.  NTT teaches one DCI indicates a time-domain allocation of the first repetition of a PDSCH mini-slot repetition analogous to “first repetition of the downlink data transmission according to the explicit time domain resource allocation.”  Furthermore, NTT teaches that the DCI also indicates the number of repetitions, wherein the time-domain resource allocations of the remaining repetitions are determined implicitly. (NTT p. 14, ¶ 1)  Specifically, each of the K repetitions has a same start/length in each slot (NTT p. 14, ¶ 1), therefore, by signaling a first repetition time domain resource explicitly, time-domain resources of the remaining repetitions can be derived implicitly by the number of repetitions, K, and the known start/length of a repetition.  Therefore, Applicant’s arguments with respect to claims 23, 50, 52, and 62 are not persuasive.

/BRIAN P COX/Primary Examiner, Art Unit 2474